Notice of Pre-AIA  or AIA  Status
	1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	2. Applicant’s arguments, see Remarks on pages 7-9, filed 01/19/2021, with respect to the objections to the drawings and specification, as well as the rejections of Claim(s) 1-20 under USC § 102/103 and Claim 11 under USC §112(a) have been fully considered and are persuasive. Therefore, the rejections and objections have been withdrawn. However, upon further consideration, new grounds of rejection under USC § 102(a)(1) is made in view of the amendments made by the Applicant on 01/19/2021 that specified the implantable medical device includes a first anchor proximal to the tool-gripping portion, and the amendment of Claim 20 into an independent method claim. 

Claim Rejections - 35 USC § 102
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	6. Regarding Claim 1, Bolea teaches an implantable medical device (abstract) comprising: an elongate, flexible resilient body (Para. 0054, “The main tubular body 1330 of the STL 1300 is designed to withstand gross neck movement as well as mandibular movement and hypoglossal nerve movement caused by talking, chewing, swallowing, etc. To survive in this high fatigue environment, the main tubular body 1330 incorporates a highly compliant silicone jacket in the form of a sigmoid, and two conductors 1390 (one for cathode electrodes, one for anode electrodes) each comprising ETFE insulated MP35N multifilament cable disposed inside the jacket in the form of a bi-filar coil (not visible). This design provides high fatigue resistance and three-dimensional flexibility (bending and elongation), and Para. 0064, “The main tubular lead body 1220 of the RSL 1200 is designed to withstand thoracic movement due to flexion, extension, rotation and breathing. To withstand this environment, the main tubular body 1220 may include a flexible silicone jacket formed such that each distal end has two sigmoid sections, 1230 and 1240, and conductors comprising small diameter ETFE insulated MP35NLT cables (not visible) disposed inside the jacket”) including a non-gripping portion (STL 1300) and a tool-gripping portion (Bifurication Section 1280 of RSL 1200), and a first anchor (Proximal Connector Assembly 1210 anchoring RSL 1200 to INS 1100, Figs. 4a and 4c, Para. 0055, “The proximal connector assembly 1310 is designed to provide a reliable mechanical and electrical connection of the STL 1300 to the INS 1100. It has a number of strain relief elements that enable it to withstand handling during insertion and removal from the INS 1100, as well as adverse conditions encountered when implanted. The connector assembly 1310 includes two in-line stainless steel ring contacts (one for each conductor 1390) and two silicone ring seals. STL proximal connector contacts 1310 may have a nominal outside diameter of about 0.122 inches. Set screws in the header of the INS 1100 bear down on the contacts, and together with the ring seals, provide a sealed mechanical and electrical connection to the INS 1100. 

	7. Regarding Claim 2, Bolea teaches the implantable medical device of Claim 1, as shown above, comprising: an implantable lead including the elongate flexible resilient body (Para. 0064, “The main tubular lead body 1220 of the RSL 1200 is designed to withstand thoracic movement due to flexion, extension, rotation and breathing. To withstand this environment, the main tubular body 1220 may include a flexible silicone jacket formed such that each distal end has two sigmoid sections, 1230 and 1240, and conductors comprising small diameter ETFE insulated MP35NLT cables (not visible) disposed inside the jacket”).

	8. Regarding Claim 3, Bolea teaches the implantable medical device of Claim 2, as shown above, wherein the elongate, flexible resilient body includes at least a portion of the first tool-gripping portion (Fig. 4a, Proximal Connector Assembly 1210).

	9. Regarding Claim 4, Bolea teaches the implantable medical device of Claim 2, as shown above, wherein the non-gripping portion comprises a sensing element (Para. 0054, “To survive in this high fatigue environment, the main tubular body 1330 incorporates a highly compliant silicone jacket in the form of a sigmoid, and two conductors 1390 (one for cathode electrodes, one for anode electrodes)”).

	10. Regarding Claim 5, Bolea teaches the implantable medical device of Claim 2, as shown above, wherein the non-gripping portion comprises a stimulation element (Para. 0054, “To survive in this high fatigue environment, the main tubular body 1330 incorporates a highly compliant silicone 
	
	11. Regarding Claim 6, Bolea teaches the implantable medical device of Claim 4, as shown above, wherein the stimulation element comprises a cuff electrode (Cuff 1350).

	12. Regarding Claim 7, Bolea teaches the implantable medical device of Claim 1, as shown above, wherein the tool-gripping portion comprises a first visual designator (Para. 0064, “An injection molded Y-fitting (yoke) connects the proximal portion of the RSL 1200 to the distal portions, creating the bifurcation section 1280”).

	13. Regarding Claim 8, Bolea teaches the implantable medical device of Claim 7, as shown above, wherein the first visual designator comprises at least one of a color, texture, surface pattern, absorbance, reflectance, relative opaqueness, relative radiopaqueness, topographic feature, and profile (Para. 0064, “An injection molded Y-fitting (yoke) connects the proximal portion of the RSL 1200 to the distal portions, creating the bifurcation section 1280”).

	14. Regarding Claim 9, Bolea teaches the implantable medical device of Claim 7, as shown above, wherein the first non-gripping portion comprises a second visual designator visually perceptibly different from the first visual designator, wherein the second visual designator comprises at least one of a color, texture, surface pattern, absorbance, reflectance, relative opaqueness, relative radiopaqueness, topographic feature, and profile (Sigmoid Section 1370).



	16. Regarding Claim 11, Bolea teaches the implantable medical device of Claim 1, as shown above, wherein the operative element comprises at least one of a sensing element and a stimulation element (Para. 0054, “To survive in this high fatigue environment, the main tubular body 1330 incorporates a highly compliant silicone jacket in the form of a sigmoid, and two conductors 1390 (one for cathode electrodes, one for anode electrodes)”).

	17. Regarding Claim 12, Bolea teaches the implantable medical device of Claim 10, as shown above, wherein the operative element comprises at least one of a mechanical function element, an electrical function element, and a chemical function element (Para. 0054, “To survive in this high fatigue environment, the main tubular body 1330 incorporates a highly compliant silicone jacket in the form of a sigmoid, and two conductors 1390 (one for cathode electrodes, one for anode electrodes)”).

	18. Regarding Claim 13, Bolea teaches the implantable medical device of Claim 1, as shown above, wherein the tool-gripping portion comprises a plurality of spaced apart tool-gripping portions (Fig. 4a, Para. 0064, “An injection molded Y-fitting (yoke) connects the proximal portion of the RSL 1200 to the distal portions, creating the bifurcation section 1280”).



	20. Regarding Claim 15, Bolea teaches the method of Claim 14, as shown above, comprising: arranging the internally deliverable medical device to include an elongate, flexible resilient body, which includes at least a portion of the first tool-gripping portion (abstract, Para. 0064, The main tubular lead body 1220 of the RSL 1200 is designed to withstand thoracic movement due to flexion, extension, rotation and breathing. To withstand this environment, the main tubular body 1220 may include a flexible silicone jacket formed such that each distal end has two sigmoid sections, 1230 and 1240, and conductors comprising small diameter ETFE insulated MP35NLT cables (not visible) disposed inside the 

	21. Regarding Claim 16, Bolea teaches the method of Claim 15, as shown above, comprising: arranging the first tool-gripping portion to include a proximal electrically non- conductive outer portion and a distal electrically non-conductive outer portion, wherein the proximal electrically non-conductive outer portion has a second thickness substantially greater than a first thickness of the distal electrically non-conductive outer portion (Bifurication Section 1280 of RSL 1200 shown in Fig. 4A2 wherein left side segment is thicker than the individual segments to the right, Para. 0068, “With the exception of the distal electrodes, all external surfaces of the RSL 1200 exposed to the body when implanted may comprise implantable grade polymers selected from the following: silicone, and fully cured silicone adhesive. The distal electrodes may comprise implantable grade MP35N and are sealed to the lead body with silicone adhesive, for example”).

	22. Regarding Claim 17, Bolea teaches the method of Claim 14, as shown above, wherein the medical device comprises an implantable lead, the method comprising: gripping, via a tool, the tool-gripping portion of the implantable lead and maintaining the grip while inserting and advancing the first non-gripping portion of the lead into and through an incision and subcutaneously within tissue (Fig. 4c showing the implanted medical device).

	23. Regarding Claim 18, Bolea teaches the method of Claim 14, as shown above, wherein the medical device comprises an implantable lead, the method comprising gripping, via a tool, the tool-gripping portion of an implantable medical device while inserting and positioning a first non-gripping 

	24. Regarding Claim 19, Bolea teaches the method of Claim 18, as shown above, arranging the first non-gripping portion as a cuff electrode including at least one stimulation electrode (Claim 1, “the stimulation lead having a nerve cuff electrode configured for delivering the electrical signal to the hypoglossal nerve”).
	
	25. Regarding Claim 20, Bolea teaches a method, comprising: arranging an internally deliverable medical device to include a first non-gripping portion (STL 1300) and a first tool-gripping portion which includes a first visual designator (Bifurication Section 1280 of RSL 1200), wherein the first non-gripping portion comprises a microstimulator (Claim 1, “the stimulation lead having a nerve cuff electrode configured for delivering the electrical signal to the hypoglossal nerve” and Para. 0064, “An injection molded Y-fitting (yoke) connects the proximal portion of the RSL 1200 to the distal portions, creating the bifurcation section 1280”), and gripping, via a tool, the tool-gripping portion of an implantable medical device while inserting and positioning the first non-gripping portion of the device into engagement relative to tissue within the patient’s body (Fig. 4c showing the implanted medical device).

Conclusion
26. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
	28. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	29. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	31. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792